DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 05/24/2021 containing amendments and remarks to the claims.
The objections of claims 1-8 for minor informalities are withdrawn due to amendments made to the claims.
The rejections of claims 1-8 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Constance M. Pielech on 05/26/2021.

The application has been amended as follows: 

Claim 10
Replace the comma with a period at the end of line 2.

Claim 12
Replace the comma with a period at the end of line 2.

Claim 13
Line 1: “The process according to claim 8, wherein the 

Claim 14
Line 1: “The process according to claim 13, wherein the 
Replace the comma with a period at the end of line 2. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 8-9, filed 05/24/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended claim 1 to include the subject matter of previously presented claim 2, which was indicated as having allowable subject matter. Therefore, the rejection of claim 1 under 35 U.S.C. 103 has been withdrawn. 
No prior art alone or in combination with references discloses a process for oxidative coupling of methane comprising the specific separation sequences recited in claims 1 and 3-8. 
The closest prior art of record, Jonnavittula et al. (US 2018/0169561 A1), discloses a method for oxidative coupling of methane (OCM) comprising:
feeding oxygen and methane to an OCM reactor with an OCM catalyst and producing an OCM product comprising ethylene, ethane, methane, carbon dioxide and water ([0069]; [0084]; [0088]; [0165]; Fig. 1, reference number 101; Fig. 18, reference number 1803);
passing the OCM product to a compressor and a separation system comprising pretreatment units, such as impurity and CO2 removal units, wherein the separation system may comprise moisture removal (i.e. water removal) and CO2 removal, and producing a stream comprising methane, ethane and ethylene ([0088]; [0165] – a stream comprising C-1 methane and C2 olefins and paraffins 1807; Fig. 1, reference numbers 102-105; Fig. 18, reference number 1805); and
passing at least a part of the stream comprising methane, ethane and ethylene from the pretreatment unit to separation units including membrane separation to obtain a stream comprising ethane and a stream comprising ethylene, wherein the membrane may comprise an Ag ion based membrane ([0088]; [0165]; Fig. 1, reference numbers 105, 114 and 115; Fig. 18, reference numbers 1808 and 1811). 
Jonnavittula teaches embodiments in which the gas stream comprising ethylene, ethane and methane, after pretreatment involving CO2 removal, may be passed to a C1/C2+ separation which may be a PSA or membrane unit ([0165]; Fig. 18, reference number 1808). The resulting C2+ stream may then be passed to an olefin/paraffin separation that can be a membrane separation to produce an olefins stream comprising ethylene and a paraffins stream comprising ethane ([0165]; Fig. 18, reference numbers 1810 and 1811). 
In regards to claim 1, Jonnavittula fails to disclose that a stream comprising ethane and methane is obtained after the membrane separation and fed to a distillation column to obtain a stream comprising ethane and a stream comprising methane. Jonnavittula teaches that methane will be removed in separation unit 1808 and returned to the OCM reactor, and that the paraffin stream comprising ethane can be passed to a separation system 1815 such as a distillation section, however, the distillation separates ethane from C3+ and does not obtain a stream comprising ethane and a stream comprising methane as required by the claim ([0165]).
In regards to claims 3-5, Jonnavittula teaches that methane will be removed in separation unit 1808 and returned to the OCM reactor, and that the paraffin stream comprising ethane can be passed to a separation system 1815 such as a PSA unit, however, the separation section separates ethane from C3+ and does not obtain a stream comprising ethane and a stream comprising methane as required by the claim ([0165]).
In regards to claim 6, Jonnavittula teaches that methane will be removed in separation unit 1808 and returned to the OCM reactor, and while it may be obvious in view of a secondary reference to use a distillation column/demethanizer as the methane separator 1808, Jonnavittula does not further disclose or suggest that a stream comprising ethane and methane will be obtained after membrane separation which can be passed to a PSA unit to obtain a stream comprising ethane and a stream comprising methane. Jonnavittula teaches that the paraffin stream comprising ethane can be passed to a separation system 1815 such as a PSA unit, however, the separation section separates ethane from C3+ and does not obtain a stream comprising ethane and a stream comprising methane as required by the claim ([0165]).
In regards to claim 7, Jonnavittula teaches that methane will be removed in separation unit 1808 which can be a PSA unit and returned to the OCM reactor, and that the paraffin stream comprising ethane can be passed to a separation system 1815 such as a PSA unit, however, the separation section separates ethane from C3+ and does not obtain a stream comprising ethane and a stream comprising methane as required by the claim ([0165]).
In regards to claim 8, Jonnavittula teaches that methane will be removed in separation unit 1808 and returned to the OCM reactor, and that a paraffin stream comprising ethane and an olefin stream comprising ethylene will be obtained after membrane separation ([0165]). While the paraffin stream may contain some amount of ethylene impurity, Jonnavittula fails to suggest that the ethane stream should be recycled back to the separator 1808/first PSA unit and fails to disclose passing the methane containing stream 1809 to a second PSA unit to separate ethane and methane ([0165]). 
Therefore, Jonnavittula fails to disclose or reasonably suggest the subsequent separations as recited in claims 1 and 3-8, specifically failing to disclose or reasonably suggest separating a stream comprising ethane and methane after membrane separation in a distillation column or PSA unit to obtain a stream comprising ethane and a stream comprising methane. Jonnavittula teaches that methane is separated in separator 1808 and recycled to the OCM reactor, and a paraffin stream comprising ethane can be separated in a distillation or PSA unit to obtain an upper stream comprising ethane and a bottom stream comprising C3+. While the general concept of separation of methane and ethane by distillation and PSA units is known in the art (see for example Radaelli et al. (US 2017/0297975 A1) which discloses a demethanizer to separate methane from C2+; and PSA units are taught by Jonnavittula), the separation of methane is carried out prior to membrane separation of ethane and ethylene in front end demethanizer or front end PSA units. 
As such, claims 1 and 3-14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record in the Non-Final Rejection dated 02/24/2021 and not relied upon is considered pertinent to applicant's disclosure and is copied below. 
Radaelli et al. (US 2017/0297975 A1) discloses a process for oxidative coupling of methane comprising an OCM reactor 128, water removal 106, CO2 removal 108, demethanizer 112 and separation unit 116 for obtaining an ethane stream 126 and an ethylene stream 118 (Fig. 1; [0102]). Radaelli discloses a similar process and separation sequence as claimed, however, fails to disclose the use of membrane separation for the separation of ethane and ethylene streams. 
Sarsani et al. (US 2017/0137355 A1), discloses a process comprising an OCM reactor, a water quench to remove water, a CO2 separator, a front-end demethanizer, and a deethanizer and C2 splitter for obtaining an ethylene stream and a ethane stream (Fig. 1). Sarsani does not disclose using a membrane separation as claimed. 
Hughes et al. (U.S. Patent No. 3,758,605), discloses separation of unsaturated hydrocarbons such as ethylene from ethane and methane using a membrane comprising metal ions such as noble metal or copper metal ions (Abstract). Hughes is considered to teach the general concept of separating ethylene from ethane and methane using membranes containing metal ions and is relevant to claimed step (d) of Applicant’s claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772